Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  JCORPS INTERNATIONAL, INC.,

                 Plaintiff,

  v.                                                   Case No. 20-CV-35-GKF-SH

  CHARLES AND LYNN SCHUSTERMAN
  FAMILY FOUNDATION; SANFORD
  CARDIN; LISA EISEN; LYNN
  SCHUSTERMAN; ONEDAY SOCIAL
  VOLUNTEERING; and
  ELAD BLUMENTAL,

                 Defendants.


                                      OPINION AND ORDER

         Before the court is the Motion to Dismiss [Doc. 20] of defendants the Charles and Lynn

  Schusterman Family Foundation, Sanford Cardin, Lisa Eisen, and Lynn Schusterman. For the

  reasons set forth below, the motion is granted.

  I. Background

         Plaintiff JCorps International, Inc. (JCorps) brings this action against defendants Charles

  and Lynn Schusterman Family Foundation, Sanford Cardin, Lisa Eisen, Lynn Schusterman,

  OneDay Social Volunteering, and Elad Blumental. On June 2, 2021, the court dismissed defendants

  Blumental and OneDay for lack of personal jurisdiction. [Doc. 39]. The remaining defendants

  (collectively, the Foundation Defendants) move to dismiss pursuant to Federal Rule of Civil

  Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.

         In 2018, JCorps filed a similar action against the same defendants in New York federal

  court. [See Doc. 13]; see also JCorps International, Inc. v. Charles and Lynn Schusterman Family

  Foundation, et al., No. 1:18-cv-09846 (S.D.N.Y). There, the district court granted defendants’
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 2 of 16




  motion to dismiss for lack of personal jurisdiction. Id., Doc. 60 (Minute Order dated July 15, 2019).

  JCorps appealed. The Second Circuit Court of Appeals affirmed. JCorps International, Inc. v.

  Charles and Lynn Schusterman Family Foundation, 828 F. App’x 740 (2d Cir. 2020)

  (unpublished).

  II. Allegations of the Complaint

         The Complaint contains the following allegations.

         JCorps is an international volunteer organization focused on engaging young Jewish adults

  in volunteer causes. [Doc. 1, pp. 1, 5 ¶¶ 2, 30–32]. In 2006, Ari Teman founded JCorps in New

  York. [Id. p. 5 ¶ 32]. Teman identified several areas in which existing volunteering opportunities

  were unappealing to young adults. [Id. p. 6 ¶ 38]. For example, Teman observed that many young

  adults prioritize social events over other meaningful activities on weekends and gravitate towards

  activities known to attract popular, accomplished participants. [Id. p. 6 ¶¶ 39–40]. Additionally,

  Teman discovered that many young adults related to volunteering as sacrifice, not an experience

  that can be socially, professionally, and personally beneficial. [Id. ¶ 41]. To address these and other

  shortcomings, Teman invented “social volunteering” to make volunteering relevant and engaging

  to socially-minded young adults. [Id. ¶ 42]. In developing social volunteering, Teman created and

  refined internal proprietary materials, protocols, processes, and related technologies to provide

  guidance on organizing, coordinating, and recruiting for volunteer events and experiences. [Id. p.

  7 ¶¶ 44–48].

         As JCorps grew, Teman created, developed, and maintained a proprietary database

  containing information on JCorps’s thousands of participants and donor lists containing personal

  and contact information associated with noted philanthropists, academics, executives, and high-

  ranking domestic and foreign government officials. [Id. p. 8 ¶¶ 50–51, 53]. Further, Teman




                                                    2
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 3 of 16




  developed an internal technology platform configured to notify participants of upcoming volunteer

  opportunities and commitments. [Id. ¶ 52]. JCorps’s purported trade secrets also included

  confidential, proprietary business and fundraising plans, social media accounts, profiles, pages,

  posting guidelines, and related social media content. [Id. ¶ 54].

         Recognizing the value these items held to JCorps, Teman implemented internal safeguards

  to protect their secrecy and ensure JCorps’s ongoing success. [Id. p. 9 ¶ 58]. For example, prior to

  working with JCorps, each staff member was required to review, acknowledge, and accept a written

  set of rules and guidelines which document the nature of JCorps’s trade secrets and other

  intellectual property. [Id. ¶¶ 59–60]. The guidelines require JCorps’s personnel to agree never to

  use JCorps trade secrets or other property for any purpose outside of JCorps. [Id. ¶ 62].

         In November 2008, defendant Blumental joined JCorps as a volunteer in New York City.

  [Id. p. 10 ¶ 69]. Blumental acknowledged and accepted JCorps’s guidelines and agreed never to

  use JCorps’s trade secrets for purposes outside of JCorps. [Id. p. 10 ¶ 70]. On April 12, 2012,

  Blumental was promoted as a JCorps “Team Leader,” giving him limited administrative privileges

  to JCorps’s Facebook profile and access to some of JCorps’s trade secrets. [Id. pp. 10–11 ¶¶ 71–

  75]. That month, Blumental assisted in registering JCorps-Israel, a JCorps subsidiary in Israel

  established with JCorps’s funds and resources. [Id. p. 11 ¶¶ 79–82].

         Blumental is now the CEO and Founder of OneDay Social Volunteering, an Israeli entity.

  [Id. pp. 4–5 ¶¶ 24–25]. In March 2017, Blumental launched a website via the URL “odsv.org” to

  promote the activities of OneDay. [Id. p. 14 ¶ 102]. Blumental allegedly unlawfully used and

  continues to use JCorps’s protected trade secrets to support OneDay. [Id. pp. 14–15 ¶ 103]. He

  also unlawfully used and continues to use property, accounts, assets and other resources of JCorps-

  Israel to facilitate and support OneDay. [Id. p. 15 ¶¶ 104–105].




                                                   3
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 4 of 16




         Further, on February 6, 2018, Blumental gained unauthorized access to JCorps’s social

  media accounts and profiles, including JCorps’s account and profile on the LinkedIn social

  network, which contains JCorps trade secrets. [Id. pp. 18–19 ¶¶ 131–133].

         The Charles and Lynn Schusterman Family Foundation is an Oklahoma-based

  philanthropic organization. [Id. pp. 2, 4 ¶¶ 7, 20]. Sanford Cardin is the Foundation’s President

  and Lisa Eisen is the Foundation’s Vice President. [Id. p. 4 ¶¶ 21–22]. Lynn Schusterman is the

  Founder of the Foundation. [Id. ¶ 23].

         Beginning in 2009, the Foundation Defendants took a particular interest in JCorps and

  Teman and invited Teman to participate in the Foundation’s conferences and events. [Id. pp. 11–

  12 ¶¶ 83–86]. The Foundation Defendants were particularly interested in JCorps’s ability to attract

  and retain highly qualified and motivated staff and participants on a volunteer basis. [Id. ¶ 88].

  Teman explained to the Foundation Defendants that he had instituted strict guidelines for JCorps’s

  personnel to ensure continuity and success, including the importance that JCorps’s personnel

  commit to maintain the confidentiality of JCorps’s materials, processes, technology, etc. [Id. p. 13

  ¶¶ 91–92]. Teman also informed the Foundation Defendants of Blumental’s role within JCorps and

  JCorps-Israel. [Id. p. 14 ¶ 96].

         JCorps alleges that the Foundation Defendants promote Blumental and OneDay in various

  ways, such as featuring Blumental as a member of its community and having him take place in its

  2017 ROI summit. [Id. pp. 15, 17 ¶ 106, 118–121]. The Foundation also provides financial support

  to Blumental and OneDay by fundraising and transferring funds through accounts associated with

  JCorps-Israel. [Id. pp. 17–18 ¶¶ 124–130]. Further, the Foundation and OneDay jointly planned

  and promoted a Jewish religious ceremony (Tu B’Shvat Seder) using JCorps’s trade secrets. [Id.

  pp. 15–16 ¶¶ 109–112]. They also jointly planned a leadership seminar on volunteering using




                                                   4
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 5 of 16




  JCorps’s trade secrets. [Id. p. 16 ¶¶ 114–116]. The Foundation Defendants took these actions

  despite knowing or having reason to know that Blumental was using JCorps’s trade secrets in

  connection with these activities and that Blumental was obligated to maintain the trade secrets’

  confidentiality and not use them outside of JCorps. [Id. pp. 16–17 ¶¶ 113, 117, 122].

           Based on the foregoing, JCorps asserts ten 1 causes of action against the Foundation

  Defendants:

                      •   Count I: Trade Secret Misappropriation Under the Defend
                          Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq.

                      •   Count II: Violation of the Oklahoma Uniform Trade Secrets
                          Act, 78 O.S. §§ 85 et seq.

                      •   Count V: Conversion

                      •   Count VI: Aiding and Abetting Conversion

                      •   Count VII: Tortious Interference               with    Business
                          Relationships Under Oklahoma Law

                      •   Count VIII: Aiding and Abetting Tortious Interference with
                          Business Relationships Under Oklahoma Law

                      •   Count X: Aiding and Abetting Fraud

                      •   Count XII: Aiding and Abetting Breach of Fiduciary Duties

                      •   Count XIII: Unjust Enrichment

                      •   Count XIV: Breach of Implied Duty of Good Faith and Fair
                          Dealing

  [Id. pp. 19-39].

  III. Legal Standard

           To survive a motion to dismiss, a complaint must contain enough allegations of fact, taken

  as true, “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.


  1
      Counts III, IV, IX, and XI are asserted against OneDay and/or Blumental.


                                                     5
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 6 of 16




  544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a plaintiff cannot rely on “labels and

  conclusions, and a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S.

  at 555. The court accordingly “disregard[s] conclusory statements and look[s] only to whether the

  remaining, factual allegations plausibly suggest the defendant is liable.” Khalik v. United Air

  Lines, 671 F.3d 1188, 1191 (10th Cir. 2012).

  IV. Analysis

         As a preliminary matter, JCorps argues the Foundation Defendants’ motion is barred by

  issue preclusion. While the Southern District of New York granted the Foundation Defendants’

  prior motion to dismiss for lack of personal jurisdiction, the court denied the Foundation

  Defendants’ Rule 12(b)(6) motion to dismiss. In JCorps’s view, the Foundation Defendants

  impermissibly seek to relitigate the same issues that the Southern District of New York considered

  and rejected.

         “Once a court has decided an issue, it is forever settled as between the parties, thereby

  protecting against the expense and vexation attending multiple lawsuits, conserving judicial

  resources, and fostering reliance on judicial action by minimizing the possibility of inconsistent

  verdicts.” B & B Hardware v. Hargis Indus., 575 U.S. 138, 147 (2015) (internal citations, quotation

  marks, and alterations omitted). To invoke issue preclusion, a party must establish, amongst other

  things, that “the prior action has been finally adjudicated on the merits.” Stan Lee Media, Inc. v.

  Walt Disney Co., 774 F.3d 1292, 1297 (10th Cir. 2014) (listing four elements of issue preclusion).

  The Tenth Circuit has held that a dismissal for failure to state a claim under Rule 12(b)(6) is a




                                                  6
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 7 of 16




  judgment on the merits to which issue preclusion applies. Id. at 1298. Here, however, the Southern

  District of New York denied the Foundation Defendants’ motion to dismiss.

         “Denial of a motion to dismiss for failure to state a claim ordinarily is not a final judgment

  that will support issue preclusion on the sufficiency of an identical complaint filed in a different

  action.” Wright & Miller, 18A Federal Practice & Procedure § 4439 (3d ed. April 2021 Update);

  Fin. Acquisition Partners LP v. Blackwell, 440 F.3d 278, 285 (5th Cir. 2006) (“[D]enial of a motion

  to dismiss is not a final judgment on the merits because the action continues after the denial.”

  (emphasis in original)); Schor v. Abott Laboratories, 457 F.3d 608, 615 (7th Cir. 2006) (“[A]s a

  matter of federal law the denial of a motion (whether under Rule 12(b)(6) or Rule 56), so that a

  suit continues and the issue remains alive, has no preclusive effect.”); Ensminger v. Fair

  Collections & Outsourcing, Inc., Case No. 2:16-cv-02173-CM-GEB, 2016 WL 6905882, at *5 (D.

  Kan. Nov. 23, 2016) (While the Tenth Circuit has not held whether or not a denial of a motion to

  dismiss is a final adjudication on the merits, other circuits have.). Because the Southern District of

  New York’s denial of the Foundation Defendants’ motion to dismiss is not a final adjudication on

  the merits, issue preclusion does not apply.

         Alternatively, issue preclusion does not apply because the complaints in the two actions,

  while similar, are not identical. See Stan Lee Media, Inc., 774 F.3d at 1297 (To invoke issue

  preclusion, the party asserting it must establish that “the issue previously decided is identical with

  the one presented in the action in question.” (emphasis original)). In the previous action, JCorps

  asserted claims under federal and New York law. See JCorps International, Inc. v. Charles and

  Lynn Schusterman Family Foundation et al., No. 1:18-cv-09846, Doc. 1 (S.D.N.Y Oct. 25, 2018).

  Here, JCorps asserts claims under federal and Oklahoma law. [Doc. 1]. And, some of JCorps’s




                                                    7
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 8 of 16




  factual allegations have changed. [Doc. 34, p. 19 (discussing allegations present in previous

  complaint, but not the instant case]. Accordingly, issue preclusion does not apply.

         The court now addresses whether each cause of action asserted against the Foundation

  Defendants sufficiently states a claim.

         A. Trade Secret Misappropriation under Federal Law (Count I) and Violation of the
         Oklahoma Uniform Trade Secrets Act (Count II)

         Under the federal Defend Trade Secrets Act (DTSA), “[a]n owner of a trade secret that is

  misappropriated may bring a civil action . . . if the trade secret is related to a product or service

  used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

  Misappropriation includes acquisition, use, and disclosure of trade secrets. 18 U.S.C. § 1839(5).

         “Generally speaking, a trade secret is information that derives economic value from not

  being generally known that is subject to reasonable measures of secrecy by its owners.” ATS

  Group, LLC v. Legacy Tank & Indus. Servs. LLC, 407 F. Supp. 3d 1186, 1196 (W.D. Okla. 2019)

  (citing 18 U.S.C. § 1839(3)). The DTSA defines a trade secret to include:

                 all forms and types of financial, business, scientific, technical,
                 economic, or engineering information, including patterns, plans,
                 compilations, program devices, formulas, designs, prototypes,
                 methods, techniques, processes, procedures, programs, or codes,
                 whether tangible or intangible, and whether or how stored,
                 compiled, or memorialized physically, electronically, graphically,
                 photographically, or in writing.

  18 U.S.C. § 1839(3). The Oklahoma Uniform Trade Secrets Act uses a similar definition:

                 Trade secret means information, including a formula, pattern,
                 compilation, program, device, method, technique or process, that:

                 a. derives independent economic value, actual or potential, from not
                 being generally known to, and not being readily ascertainable by
                 proper means by, other persons who can obtain economic value
                 from its disclosure or use, and

                 b. is the subject of efforts that are reasonable under the
                 circumstances to maintain its secrecy.


                                                   8
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 9 of 16




  78 Okla. Stat. § 86(4).

         The Foundation Defendants argue JCorps fails to state a claim for misappropriation of trade

  secrets under federal and Oklahoma law for four reasons:

         First, the Foundation Defendants argue JCorps has failed to maintain the secrecy of its

  purported trade secrets. In support, the Foundation Defendants point to JCorps’s previous

  complaint where “JCorps conceded that it voluntarily disclosed the Alleged Trade Secrets to the

  Foundation without a confidentiality agreement.” [Doc. 26, p. 18]. In the previous complaint,

  JCorps specifically alleged that “At Schusterman’s request, JCorps had previously shared certain

  trade secrets with Schusterman – in strict confidence.” JCorps International, Inc. v. Charles and

  Lynn Schusterman Family Foundation, et al., No. 1:18-cv-09846, Doc. 1 (Complaint), p. 3 ¶ 8

  (S.D.N.Y Oct. 25, 2018).

         JCorps’s complaint in this case contains no such allegation. The Foundation Defendants

  argue “JCorps contradicted itself after seeing the Foundation Defendants’ motion to dismiss in the

  Southern District of New York, in order to avoid dismissal” and the court “can disregard this

  opportunistic change of allegations.” [Doc. 20, p. 19]. However, as JCorps points out, it alleged it

  shared its trade secrets with Schusterman in “strict confidence,” and a confidentiality agreement

  was not required to maintain the secrecy of its purported trade secrets. [Doc. 34, p. 19]. Because

  dismissal of JCorps’s trade secret claims is warranted on other grounds, discussed below, the court

  need not decide this issue.

         Second, the Foundation Defendants argue that JCorps fails to identify specific trade secrets,

  instead only identifying general categories of information or broad concepts that are not legally

  recognized as trade secrets.




                                                   9
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 10 of 16




          “For a complaint alleging violation of the DTSA to survive a motion to dismiss under Rule

   12(b)(6), a plaintiff must identify the purported trade secrets, but it may do so generally to avoid

   publicly disclosing the information in its court filings.” ATS Group, LLC, 407 F. Supp. 3d at 1197

   (quoting Wells Lamont Indus. Grp. LLC v. Richard Mendoza & Radians, Inc., No. 17 C 1136, 2017

   WL 3235682, at *3 (N.D. Ill. July 31, 2017)). “Additionally, the question of whether certain

   information constitutes a trade secret ordinarily is best resolved by a fact finder.” Id. at 1198

   (alterations and internal quotation marks omitted).

          Here, JCorps alleges its trade secrets include “participant lists and personal information,

   donor and contact lists and personal information, administrative access to and control of social

   media accounts, business and fundraising plans, internal policies, procedures, and planning

   materials, proprietary participant databases, event coordination and social engagement materials,

   protocols, technologies, and content.” [Doc. 1 p. 19 ¶ 135].

          Other courts have concluded similar allegations sufficiently identify the nature of trade

   secrets to survive a motion to dismiss. See, e.g. ATS Group, LLC, 407 F. Supp. 3d at 1198–99

   (Allegations that defendants had access to “customer names, contact information and preferences

   and information regarding key ATS employees provides sufficient information to conclude that

   Plaintiff has alleged a claim for misappropriation under the DTSA.”); Select Energy Servs., Inc. v.

   Mammoth Energy Servs., Inc., Case No. CIV-19-28-R, 2019 WL 1434586, at *5 (W.D. Okla.

   March 29, 2019) (“[C]ustomer lists” and “employee lists” were sufficiently pled as trade secrets

   because lists contained contact information and other non-public information.). The same is true

   here—at least some of JCorps’s allegations sufficiently identify purported trade secrets to survive

   the Foundation Defendants’ motion to dismiss.




                                                   10
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 11 of 16




          Third, the Foundation Defendants argue JCorps fails to allege the economic value of its

   purported trade secrets.

          To state a claim for misappropriation of trade secrets, JCorps must allege that the

   information designated as trade secrets “derived independent economic value” from remaining

   confidential. 18 U.S.C. § 1839(3)(B); 78 Okla. Stat. § 86(4)(a) (a trade secret is information that

   “derives independent economic value, actual or potential, from not being generally known to, and

   not being readily ascertainable by proper means by, other persons who can obtain economic value

   from its disclosure or use”).

          According to JCorps, its trade secrets “derive[] independent economic value, both actual

   and potential, from not being generally known to, and not being readily ascertainable through

   proper means by, another person who could obtain economic value from the disclosure or use of

   such information.” [Doc. 1 p. 20 ¶ 139]. JCorps further alleges that its trade secrets constituted its

   “secret sauce,” “held immense value to JCorps” because they were central to JCorps’s operations

   and success, and that none of the purported trade secrets “were available or known to other

   organizations who were incapable of achieving results or success comparable to that of JCorps.”

   [Id. pp. 2, 9 ¶¶ 3, 56–57; see also id. p. 14 ¶ 99]. And Teman devoted substantial efforts to the

   creation, development, and maintenance of the trade secrets. [Id. p. 8 ¶ 50].

          In JCorps’s view, these allegations are sufficient to show it derived a competitive advantage

   from the purported trade secrets. 2 [Doc. 34, pp. 13–14]. But these allegations are no more than



   2
     JCorps also points to its allegation that “Defendant Blumental’s brazen hacking of JCorps’ social
   media accounts in February 2018 further demonstrates the significant value inherent in JCorps’
   trade secrets and how such trade secrets cannot be obtained through legal means.” [Doc. 1 p. 20 ¶
   140]. But JCorps fails to explain what trade secrets Blumental could have plausibly accessed
   through its social media accounts, aside from publicly available contact lists and content.



                                                    11
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 12 of 16




   conclusory statements that restate the elements of a trade secret. See Twombly, 550 U.S. at 555 (A

   plaintiff must provide “more than labels and conclusions, and a formulaic recitation of the elements

   of a cause of action will not do.”). JCorps has not identified anything about the process of

   developing the purported trade secrets or alleged how their particular value derives from their

   secrecy. See Democratic Nat’l Committee v. Russian Federation, 392 F. Supp. 3d 410, 448

   (S.D.N.Y. 2019). Accordingly, JCorps’s allegations are insufficient to state a claim for trade secret

   misappropriation under federal and Oklahoma law.

          Fourth, the Foundation Defendants argue JCorps has not plausibly alleged that each

   Foundation Defendant improperly acquired or used the alleged trade secrets. “Although exacting

   specificity is not required at the pleading stage, a plaintiff company must allege that the

   defendant[s] disclosed, acquired, or used some particular trade secret in an improper manner.”

   Select Energy Servs., 2019 WL 1434586 at *7 (quoting CH Bus Sales, Inc. v. Geiger, No. 18-CV-

   2444 (SRN/KMM), 2019 WL 1282110, at *9 (D. Minn. Mar. 20, 2019)). And here, “where there

   are multiple defendants, ‘it is particularly important . . . that the complaint make clear exactly who

   is alleged to have done what to whom.’” ATS Group, LLC, 407 F. Supp. 3d at 1196 (quoting

   Robbins v. Okla., 519 F.3d 1242, 1250 (10th Cir. 2008)) (alteration original).

          JCorps alleges the Foundation Defendants used or acquired its purported trade secrets in

   connection with the 2016 Tu B’Shvat Seder, 2017 Leadership Seminar, and 2017 ROI Summit.

   Specifically, JCorps alleges “Schusterman and OneDay’s Tu B’Shvat Seder was planned,

   organized, and conducted using JCorps’ Trade Secrets, including JCorps’ proprietary participant

   databases, event coordination and social engagement materials, protocols, and technologies, social

   media accounts, and content.” [Doc. 1 pp. 15–16 ¶ 111]. Further, “Schusterman and OneDay’s

   Leadership Seminar was planned, organized, and conducted using JCorps’ Trade Secrets, including




                                                    12
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 13 of 16




   JCorps’ proprietary participant databases, event coordination and social engagement materials,

   protocols, and technologies, social media accounts, and content.” [Id. p. 16¶ 115]. But these

   allegations fail to identify how any particular defendant used or acquired JCorps’s purported trade

   secrets in connection with the Tu B’Shvat Seder and Leadership Seminar. The only allegations

   with respect to individual defendants is that Defendants Schusterman, Cardin, Eisen, and Lynn

   Schusterman also solicited and obtained JCorps’ trade secrets from Blumental in connection with

   the Tu B’Shvat Seder, the “Leadership Seminar, and his participation in the 2017 ROI Summit.

   [Doc. 1, pp. 16-17 ¶¶ 112, 116, 121]. These conclusory allegations are insufficient to state a claim

   for misappropriation as to any of the Foundation Defendants. See Intrepid Financial Partners, LLC

   v. Fernandez, Case No. 20 CV 9779 CTS, 2020 WL 7774478, at *4 (S.D.N.Y Dec. 30, 2020)

   (allegations that a defendant misappropriated trade secrets were insufficient where the complaint

   was “entirely devoid of any specific factual allegations supporting [plaintiff’s] allegation of

   wrongdoing” by the defendant).

            In sum, JCorps fails to sufficiently allege that its purported trade secrets “derived

   independent economic value” from remaining confidential. 18 U.S.C. § 1839(3)(B); 78 Okla. Stat.

   § 86(4)(a). Accordingly, dismissal is warranted. Alternatively, JCorps’s trade secret claims are

   dismissed for failure to sufficiently allege that each Foundation Defendant used or acquired

   JCorps’s purported trade secrets.

            B. Conversion (Count V) and Aiding and Abetting Conversion (Count VI)

            “Conversion is any act of dominion wrongfully exerted over another’s personal property

   in denial of or inconsistent with his rights therein.” Welty v. Martinaire of Oklahoma, Inc., 867

   P.2d 1273, 1275 (Okla. 1994). In Oklahoma, the definition of conversion “does not include

   intangible property.” American Biomedical Group, Inc. v. Techtrol, Inc., 374 P.3d 820, 825 (Okla.

   2016).


                                                   13
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 14 of 16




          JCorps alleges that the Foundation Defendants “wrongfully and willfully asserted and

   exercised dominion and control over JCorps’ property and assets, including its trade secrets.” [Doc.

   1 p. 26 ¶ 175]. “For example,” the Foundation “intentionally appropriated JCorps-Israel property

   and assets to collectively orchestrate a Tu B’Shvat Seder ceremony occurring on or about February

   5, 2016.” [Id. ¶176]. And the Foundation Defendants used JCorps-Israel “to fund, coordinate and

   orchestrate their collective activities, including the referenced ceremony.” [Id. ¶ 177].

          But JCorps fails to identify any of the tangible property it alleges the Foundation

   Defendants converted or aided and abetting in converting. 3 This is fatal to its conversion and aiding

   and abetting conversion claims.

          C. Tortious Interference with Business Relationships (Count VII) and Aiding and Abetting
          Tortious Interference with Business Relationships (Count VIII)

          “The elements of a claim for malicious interference [with a business relationship] are: 1)

   interference with a business or contractual right; 2) malicious and wrongful interference that is

   neither justified, privileged, nor excusable; and 3) damage proximately sustained as a result of the

   interference.” Tuffy’s, Inc. v. City of Oklahoma City, 212 P.3d 1158, 1165 (Okla. 2009).

          The Foundation Defendants argue JCorps fails to state a claim for tortious interference with

   business relationships and aiding and abetting tortious interference with business relationships

   because JCorps fails to identify any particular business relationship. In response, JCorps points to

   its allegations that the Foundation Defendants interfered with “the relationship between JCorps

   and its participants, contacts, and donors.” [Doc. 34, p. 21]. But JCorps does not identify any of

   these participants, contacts, and donors. Nor does it allege that these relationships involved a

   business or contractual right. Accordingly, JCorps fails to state a claim for tortious interference



   3
    To the extent JCorps alleges conversion of trade secrets, its cause of action is displaced by the
   Oklahoma Trade Secrets Act. 78 Okla. Stat. § 92


                                                    14
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 15 of 16




   with business relationships and aiding and abetting tortious interference with business

   relationships. See Gooden v. Omni Air Transport, Case No. 06-CV-618-GKF-FHM, 2008 WL

   686882, at *4 (N.D. Okla. March 10, 2008).

          D. Unjust Enrichment (Count XIII)

          “Unjust enrichment arises from the failure of a party to make restitution in circumstances

   where it is inequitable, or one party holds property that, in equity and good conscience, it should

   not be allowed to retain.” American Biomedical, 374 P.3d at 828 (internal quotation marks

   omitted). It is a claim grounded in equity, “its basis being that in a given situation it is contrary to

   equity and good conscience for one to retain a benefit which has come to him at the expense of

   another.” Marlin Oil Corp. v. Lurie, 417 F. App’x 740, 744 (10th Cir. 2011) (unpublished) (quoting

   N.C. Corff P’Ship, Ltd. v. OXY USA, Inc., 929 P.2d 288, 295 (Okla. Civ. App. 1996)).

          JCorps alleges that the Foundation Defendants “have made and will make substantial

   profits and gains to which they are not in law or equity entitled” by taking and retaining JCorps’s

   property. [Doc. 1 p. 38 ¶¶ 250–51]. Defendants argue JCorps fails to state a claim for unjust

   enrichment because it fails to identify how the Foundation Defendants obtained any profits or gains

   belonging to JCorps. JCorps does not respond to this argument, instead focusing on the allegedly

   inequitable acts of the Foundation Defendants. [Doc. 34, p. 23]. The court concludes that JCorps

   has failed to offer any non-conclusory allegation that the Foundation Defendants have benefitted

   from their alleged acts.

          E. Displacement of Remaining Claims

          The Oklahoma Uniform Trade Secrets Act “displaces conflicting tort, restitutionary, and

   other law of this state providing civil remedies for misappropriation of a trade secret.” 78 Okla.

   Stat. § 92. “[C]ourts in the states which have adopted the Uniform Trade Secrets Act,” including

   Oklahoma, “have held that the Act bars common law claims based entirely on factual allegations


                                                     15
Case 4:20-cv-00035-GKF-SH Document 40 Filed in USDC ND/OK on 06/09/21 Page 16 of 16




   of misappropriation of trade secrets.” Oklahoma Land Holdings, LLC v. BMR II, LLC, Case No.

   CIV-17-1036-D, 2020 WL 4284806, at *14 (W.D. Okla. July 27, 2020) (citing Gaedeke Holdings

   VII, Ltd. v. Mills, Case No. CIV-11-649-M, 2014 WL 347629, at *3 (W.D. Okla. Jan. 30, 2014)).

          The court has reviewed the factual allegations underlying JCorps’s causes of action and

   concludes that Counts V and VI (Conversion, Aiding and Abetting Conversion)—to the extent they

   allege conversion of trade secrets—Count X (Aiding and Abetting Fraud), Count XII (Aiding and

   Abetting Breach of Fiduciary Duty), and Count XIV (Breach of Implied Duty of Good Faith and

   Fair Dealing) are premised on factual allegations of misappropriation of trade secrets. Accordingly,

   those causes of action are dismissed as displaced by the Oklahoma Uniform Trade Secrets Act.

          Alternatively, JCorps’s claims for Aiding and Abetting Fraud and Aiding and Abetting

   Breach of Fiduciary Duty are dismissed because Oklahoma has not, and is unlikely to, recognize

   those causes of action. Almeida v. BOKF, NA, 471 F. Supp. 3d 1181, 1197–98 (N.D. Okla. 2020).

   Further, JCorps’s claim for breach of the implied duty of good faith and fair dealing fails because

   JCorps fails to allege a contractual relationship with the Foundation Defendants. See Allstate Ins.

   Co. v. Amick, 680 P.2d 362, 364 (Okla. 1984) (“In the absence of a contractual or statutory

   relationship, there is no duty [of good faith and fair dealing] which can be breached.”).

   V. Conclusion

          WHEREFORE, the Foundation Defendants’ Motion to Dismiss [Doc. 20] is granted. If

   JCorps wishes to amend its complaint to attempt to cure the deficiencies identified herein, it must

   do so on or before June 21, 2021.

          IT IS SO ORDERED this 9th day of June, 2021.




                                                   16
